FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 23, 2012
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 ALEX HUAQIANG LEO,

          Plaintiff - Appellant,
                                                         No. 12-3100
 v.                                          (D.C. No. 2:12-CV-02168-CM-JPO)
                                                          (D. Kan.)
 UNITED STATES DISTRICT
 COURT, DISTRICT OF KANSAS;
 KATHRYN H. VRATIL, Chief Judge;
 J. THOMAS MARTEN, U.S. District
 Judge,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Plaintiff-Appellant Alex HuaQiang Leo appeals the dismissal of his

complaint as frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B). The district court determined that Mr. Leo continues to


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
challenge orders in other federal cases concerning his discrimination claims

against Garmin International. See Leo v. Garmin Int’l, Inc., 431 F. App’x. 702

(10th Cir. 2011) (affirming summary judgment in favor of Garmin on age and

race discrimination claims); Leo v. Garmin Int’l, Inc., 464 F. App’x. 737 (10th

Cir. 2012) (affirming dismissal of second suit as barred by res judicata and denial

of post-judgment motions); Leo v. Garmin Int’l, Inc., 464 F. App’x. 740 (10th

Cir. 2012) (affirming denial of Rule 60(b) motion); Leo v. Garmin Int’l, Inc., 464

F. App’x. 744 (10th Cir. 2012) (affirming denial of post-judgment motions and

remanding for district court to determine reasonable attorney’s fees as a sanction).

      We agree with the district court’s disposition; Mr. Leo’s amended

complaint is an improper and repetitive attack on prior district court rulings, when

in fact our holdings are the law of the case, McWilliams v. Colorado, 121 F.3d
573, 574 (10th Cir. 1997), and the judicial defendants are protected by absolute

judicial immunity, Hunt v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994).

      AFFIRMED.

                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                        -2-